Title: June—1798
From: Washington, George
To: 

 


1. Morning—clear & pleasant—Wind Southerly, & Mer. at 62. Cloudy more or less all day. Mer. 70 at Night. Mr. Hartshorne & Mr. Lear dined here.
 


2. Morning clear & warm—With but little wind. Mer. 62—at Night 70. Mr. Law & a Polish Gentleman, the Companion of General Kosciaski came here to dinner, as did Miss Lee of Greenspring with Nelly Custis who returnd to day.


   
   a polish gentleman: See entry for 19 May 1798. Neimcewicz made a full report of his Mount Vernon visit in his journal, including a detailed description of the Mansion House, farms, gardens, and something about the daily lives of the Washingtons. He immediately became infatuated with Nelly Custis: “This was one of those celestial figures that nature produces only rarely, that the inspiration of painters has sometimes divined and that one cannot see without ecstacy . . . she plays the harpsichord, sings, and draws better than any woman in America or even in Europe” (niemcewicz, 97).


   
   
   Although GW refers to Portia Lee (1777–1840) as being of Greenspring, the home of her deceased father, William Lee (1739–1795), she was at this time living with her cousin Richard Bland Lee at Sully, his home in the neighborhood of Hope Park where Nelly Custis had been visiting.



 


3. Morning—Calm & Warm Mer. 65. Warm all day with very little wind & that Southerly. Mer. 76 at Night, & in the Night Thunder Lightning & Rain. Mrs. Law came down to dinner & Mr. & Mrs. McClanahan dined here, & returned afterwds.


   
   Niemcewicz said that GW wrote letters all day. In the evening there was no music or games; it was Sunday and everyone retired at 9:00 P.M. On the following day Thomas Law took the guest to see the distillery. “If this distillery produces poison for men, it offers in return the most delicate and the most succulent feed for pigs. They keep 150 of the Guinea type, short feet, hollow backs and so excessively bulky that they can hardly drag their big bellies on the ground” (niemcewicz, 100).



 


4. Morning heavy—wind southerly—Mer. 64. In the afternoon Easterly & a great deal of Rain. Mer. 70 at Night.
 


5. Morning, Mer. 65—but little wind & that Southerly. Appearances of Rain in the afternoon but none fell.
 


6. Morning—Mer. at 65. Calm & thin clouds; thunder abt. 10 Oclock & Showers at a distance. In the Afternoon Rain for near an hour. Mer. 64 at Night. Mr. Law went away this morning & Dr. Stuart Mrs. Stuart & three daughters came to breakfast & dinner.

   


   
   According to Niemcewicz, the Stuarts arrived in a coach and four with two postilions and two men on horseback (niemcewicz, 103). The Stuarts’ three daughters were Ann (b. 1784), Sarah, and Arianne (b. 1789).



 


7. Morning clear—Wind westerly Mer. 60. Appearances of Rain in the afternoon but none fell. Mer. 70 at Night. Wind West[erl]y.
 


8. Morning—Clear & calm. Mer. 65. Clear most of the day & towards evening appearances of Rain but none fell.
 



9. Morning—clear calm & Warm. Mer. 66. Much the same through the day. Mer. 74 at Night.
 


10. Morning—Wind pretty fresh from No. Et. but clear—Mer. 70. Very lowering in the Evening—Mer. 66. Doctr. Stuart returned, & Mr. Lear dined here.
 


11. Morning very heavy & misting. Wind at No. Et. No rain had fallen. Mer. 64. Fine Rain from 8 Oclock through the day. Mer. 64 at Night. Mr. Tracy came in the evening.

   
   
   Thomas Tracy was a local music master whose students included Nelly Custis (GW’s Cash Memoranda, 1 Sept. 1797–20 Feb. 1799: entry for 20 Dec. 1798, RPJCB).



 


12. Morning Misty. Mid day clear & afternoon moderate Rain. Wind Easterly all day. Mer. 64 in the Morning & 70 at Night. Mr. Law returned in the Evening.
 


13. Morning, Mer. 68 & clear. Clouds but no rain all day. Mer. 72 at Night. Mr. Fitzhugh, Lady & daughter—Mrs. Beverley Randolph, with her daughter & Son in Law Randolph & his Sister dined here.


   
   Beverley Randolph married Martha Cocke of Williamsburg; their daughter Lucy Randolph married William Randolph (born c.1769) of Chitower, son of Thomas Randolph of Tuckahoe, Goochland County, and his first wife, Anne Cary Randolph. William Randolph’s sister is probably one of his two youngest sisters, Harriet Randolph (b. 1783) or Virginia Randolph (b. 1786).



   
   Returning from a fishing trip, Niemcewicz found a “notable and unexpected company from Alexandria.” He said the table in the great hall was set out with porcelain service for 20. “The General, in high spirits, was gracious and full of attention to everybody.” Of the young Randolphs, he wrote, “I do not know whether both their ages would add up to 38, and already they are the parents of three children” (niemcewicz, 106–7). In the evening Nelly Custis played the harpsichord and sang for Niemcewicz, who was leaving the following morning.



 


14. Morning Clear—Mer. 64. Wind at East—So. Westerly afterwards. At N. Mer. 76. Mrs. Stuart & her family & Mr. Law Mrs. Law and Mr. Niemcewitz (the Polish Gentn.) went away after breakfast.


   
   “The next day, after having risen before dawn, I walked, now for the last time, about the green groves of Mo[u]nt Vernon. . . . Then at six in the morning . . . I took my leave of the honorable Washington, his worthy wife and the beautiful, good and kind Miss Custis” (niemcewicz, 107–8).



 



15. Morning—clear, calm & warm. Mer. at 70–80 at Noon & 78 at Night. Calm all day. Mrs. Lund Washington dined here.
 


16. Morning—Calm, clear & Warm. Mer. at 72. Clear all day & calm till the afternoon then a brisk Easterly Wind. Mer. 80 at N. & 72 at N.
 


17. Morning—Wind fresh from No. Et. and cloudy Mer. at 66. Clear afterwards. Mer. 66 at Night. Mr.  sent by Mr. Pearce to attend my Cradlers in harvest arrived.

   
   
   On 6 May 1798 GW wrote to his ex-manager, William Pearce, who was now living in the wheat belt of the Eastern Shore in Kent County, Maryland: “In cradling my Wheat the coming Harvest I wish to catch it in the hand, in the manner practised on the Eastern Shore and other places; but as none of my People have been in the habit of cutting in this way, they might need an Instructor. Would it be in your power to engage a person who understands this business perfectly, as fixing the Cradles, to be here by the 25th. June, to be paid by the day while here and for coming & returning, and his reasonable travelling expences?” (NBLiHi). Pearce’s reply of 16 June 1798 introduces “Mr. John Costalaw . . . the person who I have Sent to you to make and Fix Cradels for you, and to Instruct your people In Cradeling wheat In the manner practised here” (DLC:GW).



 


18. Morning—lowering, wind Easterly & Mer. at 62. Afternoon slow Rain—Mer. 70.
 


19. Morning Wind still at East & Mer. at 70. Slow rain on & off all the forenoon—then clear—afterwds. cloudy & misting—Mer. .
 


20. Morning—heavy, a good deal of Rain fell in the Night. Wind at East Mer. 70. Variable through the day. Mer. 76 at Night—80 at highest.
 


21. Morning—Mer. 72—but little wind and that Southerly. Tolerably clear all day & wind fresher from South. Mer. 78 at Noon & Night. Mr. Lear & Mr. Tracy dined here—the first returned afterwards.
 


22. Morning clear—wind Southerly—Mer. at 72. Clear & warm all day—fresh breeze from So. Mer. 83 at height & 80 at Night. Mr. Tracy went away [after] dinner.
 


23. Morning very lowering with the Wind at So. Wt. & light sprinkling of Rain. Mer. 74—at Night 80.
 



24. Morning Clear, Wind So. Wt. Mer. 76. About 3 oclock a very heavy rain for 15 or 20 Minutes and more, but moderate at Night. Mer. at 82 Noon & 74 Night.
 


25. Morning very heavy & cloudy with the wind at So. Wt. and Mer. 72. Cloudy all day & sprinkling now and then. Mer. 78 at Noon & 73 at N.
 


26. Morning Cloudy, & contd. so all day with the wind at So. Mer. 70 in the Morng. 75 at Noon and 72 at Night. Mr. Law & two French Gentn.—viz. Mr. La Guin & Mr. Clarmont.


   
   Anna Maria Brodeau Thornton wrote in her diary on 24 June 1798 that “Mr. La Guin & Mr. Flamand two French Gentlemen from New York came” (DLC: William Thornton Papers). Nelly Custis recorded that they were “old friends” of Thomas Law’s (Eleanor Parke Custis to Elizabeth Bordley, 1 July 1798, ViMtvL). mr. la guin: probably the Frenchman Louis Le Guen, who came to the United States in 1794, went into trade in New York City and Philadelphia, and invested in land in eastern Pennsylvania.



 


27. Morng. Cloudy—Wind No. Westerly Mer. 67. Clear afterwards & calm. Mer. 75 at Noon & 74 at Night.
 


28th. Morning—clear, Wind at So. Mer. 70. Cloudy & likely for Rain all the afternoon but none fell. Mer. 75 at Noon & 74 at Night. Col. Simm dined here.
 


29. Morning cloudy, & raining moderately between 7 & 9 Oclock. Clear afterwards & warm Wind Westerly. Mer. 74 in the Morng. 80 at Noon & 76 at Night.
 


30. Morning & day clear & calm. Mer. 76 in the Morning, 80 at Noon & 78 at Night.
